DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darle M. Short (Reg. No. 29,213) on07/11/2022.
Claims 1 and 13 of the application has been amended as follows: 
1. 	(Currently Amended)  A coil component comprising:  	
a base layer comprised of a magnetic material; 
a coil part having (a) a lower insulating layer directly laminated on an entire surface of the base layer and (b) a planar coil (1) on a surface of the lower insulating layer that is on an opposite side of the lower insulating layer from the base layer and (2) that includes a winding section with a winding axis and an insulating section covering the winding section; and 
a magnetic resin layer (1) including a magnetic filler, (2) configured to cover the coil part, and (3) having a thickness of 10µm - 200 µm, wherein 
the magnetic resin layer has (a) a first magnetic resin layer that (1) includes a first magnetic filler and (2) is in contact with the coil part and (b) a second magnetic resin layer that (1) includes a second magnetic filler, (2) is laminated on the first magnetic resin layer on a side of the first magnetic resin layer opposite the coil part, and (3) has a thickness of 10µm - 20 µm, 
the second magnetic resin layer constitutes a principal surface of the magnetic resin layer on a side of the second magnetic resin layer opposite to the first magnetic resin layer, 
a maximum particle size of the second magnetic filler is smaller than a maximum particle size of the first magnetic filler, 
the insulating section is not magnetic, 
the insulating section covers an entirety of an outermost surface of the winding section, the outermost surface of the winding section being substantially parallel to the winding axis, and  
the first magnetic resin layer covers an entirety of an outermost surface of the coil part, the outermost surface of the coil part being substantially parallel to the winding axis.
Please cancel claim 13.
Election/Restrictions
Claims 1-4, and 14-20 are allowable. Claims 5-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, and among Species I-IV, as set forth in the Office action mailed on 06/29/2020, is hereby withdrawn and claims 5-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component comprising: a magnetic resin layer (1) including a magnetic filler, (2) configured to cover the coil part, and (3) having a thickness of 10µm - 200 µm, wherein the magnetic resin layer has (a) a first magnetic resin layer that (1) includes a first magnetic filler and (2) is in contact with the coil part and (b) a second magnetic resin layer that (1) includes a second magnetic filler, (2) is laminated on the first magnetic resin layer on a side of the first magnetic resin layer opposite the coil part, and (3) has a thickness of 10µm - 20 µm, a maximum particle size of the second magnetic filler is smaller than a maximum particle size of the first magnetic filler, the first magnetic resin layer covers an entirety of an outermost surface of the coil part, the outermost surface of the coil part being substantially parallel to the winding axis.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837